362 F.2d 832
Oliver J. VICKNAIR, Sr., Appellant,v.Raymond E. NEUMAN, Deputy Commissioner, Seventh Compensation District, Bureau of Employees' Compensation, United States Department of Labor, Appellee.
No. 22978.
United States Court of Appeals Fifth Circuit.
June 23, 1966.

Wilson M. Montero, Jr., New Orleans, La., for appellant.
Frederick W. Veters, Asst. U. S. Atty., New Orleans, La., for appellee.
Before WISDOM and THORNBERRY, Circuit Judges, and COX,* District Judge.
PER CURIAM:


1
Appellant brought this action under the provisions of the Longshoremen's and Harbor Workers' Compensation Act, 33 U.S.C. § 901 et seq. His complaint in the district court sought review and setting aside of a compensation order entered by appellee.


2
After a hearing, appellee found that appellant had not sustained an injury in the course of his employment and further found that appellant had failed to give his employer the requisite notice of the alleged injury. The standard for reviewing the findings of the Deputy Commissioner is that "the findings are to be accepted unless they are unsupported by substantial evidence on the record considered as a whole." O'Leary v. Brown-Pacific-Maxon, Inc., 1951, 340 U.S. 504, 508, 71 S. Ct. 470, 472, 95 L. Ed. 483. This standard of judicial review applies also to inferences drawn by the Deputy Commissioner. O'Keeffe v. Smith, Hinchman & Grylls Assocs., Inc., 1965, 380 U.S. 359, 362, 85 S. Ct. 1012, 13 L. Ed. 2d 895. The district court properly applied this standard of review. We agree with the district court that there is ample evidence to support the appellee's findings.


3
The judgment is affirmed.



Notes:


*
 William Harold Cox, United States District Judge for the Southern District of Mississippi, sitting by designation